Hooker, J.
This case involves a question of fact. The complainant exchanged a farm for other real estate. His deed contained a clause which, according to the complainant’s contention, reads as follows, viz.: “Excepting the right of possession of the above-described property until April 1, 1897, and the right to gather the crops sown in the fall of 1896.” The defendants insist that the word “sown ” should be read “ I own.” The defendants refused to permit complainant or his tenant to care for or harvest the wheat and rye growing on the land in the spring of 1897, and this bill was filed to restrain them from preventing such care and removal, and from causing it to be removed theihselves. A demurrer was interposed and overruled. No appeal from this order was taken, and *493subsequently the bill was amended, and the case went to hearing upon proofs taken in open court. A decree was entered in favor of the complainant, and the defendants have appealed.
■ It would subserve no useful purpose to reiterate the testimony. We are of the opinion that the agreement between the parties was as the complainant contends, and that the deed should be construed to read “sown,” instead of “I own.” As the complainant has secured the grain, it is only necessary to add that the decree is affirmed, with costs.
The other Justices concurred.